Citation Nr: 1019706	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  09-01 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from August 1961 to 
August 1967.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).

In April 2010, the appellant testified before the undersigned 
Acting Veteran's Law Judge (VLJ).  A copy of the transcript 
is associated with the claims folder.  At that time, the VLJ 
granted a motion to advance on docket due to financial 
hardship.  Also, the VLJ agreed to hold the record open an 
additional 30 days pending receipt of additional evidence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The appellant has service connected disability that meets 
the schedular requirements of 38 C.F.R. § 4.16(a).

2.  The appellant is unable to obtain or retain substantially 
gainful employment due to service connected disability.


CONCLUSION OF LAW

The criteria for an award of TDIU are met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, total disability will be considered to exist when 
there is present impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which VA's Schedule for 
Rating Disabilities prescribes a 100 percent disability 
evaluation, or, with less disability, if certain criteria are 
met.  Id. Where the schedular rating is less than total, a 
total disability for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be rated 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16.

For the above purposes, one disability is considered to 
include disabilities that result from common etiology or a 
single accident and multiple injuries incurred in action.  
38 C.F.R. § 4.16(a).

The appellant is service-connected for the following:  
Nephrectomy, left, residuals of shell fragment wound (30 
percent); splenectomy, residuals of shell fragment wound (30 
percent); post traumatic stress disorder (PTSD)(30 percent); 
coronary artery disease, status post myocardial infarction 
with coronary artery bypass associated with PTSD (10 
percent); tinnitus (10 percent), residual scar associated 
with shell fragment wounds (10 percent); right kidney 
compensatory hypertrophy associated with nephrectomy, left, 
residual of shell fragment wound; and bilateral hearing loss 
disability (0 percent).  38 C.F.R. §§ 4.25, 4.26.  The 
appellant has a combined rating of 80 percent from August 4, 
2009.

The record establishes that the appellant meets the schedular 
criteria for TDIU.  The record further establishes that the 
appellant's service connected disabilities precludes him from 
engaging in substantial gainful employment (i.e., work that 
is more than marginal, which permits the individual to earn a 
"living wage").  See Moore v. Derwinski, 1 Vet. App. 356 
(1991).

The appellant served in the US Marine Corp from August 1961 
to August 1967.  He fought in Vietnam.  He is a decorated 
combat veteran with a Purple Heart award.  Since service, he 
worked exclusively as a truck driver until retirement in 
2005.  The medical records show that the appellant has 
atherosclerotic cardiovascular disease and, in December 1993 
underwent cardiac catheterization and coronary angioplasty.  
Report of VA psychiatric examination dated may 2007 reflects 
complaints of intense insomnia and findings for some 
affective constriction with periods of intense tearfulness 
and mildly impaired attention at times.  The examiner 
reported moderate impairment overall and assigned a Global 
Assessment of Functioning score of 55.

At his hearing in April 2010, the appellant testified that he 
was unable to obtain employment because of his history of 
heart attacks, heart disorder, and mental problems associated 
with PTSD.  The appellant indicated that he attempted to gain 
employment from a trucking company but he was turned down 
because of his service-connected health problems.

The appellant is competent to report his general health 
condition with regard to his service connected disorders and 
has presented credible, persuasive testimony.  The pertinent 
evidence, as noted above, weighs in favor of the appellant.  
Therefore, the Board concludes that competent evidence has 
been submitted establishing that the appellant's service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation.

On a procedural note, the Board finds that VA has 
substantially satisfied the duties to notify and assist under 
the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156 (a), 3.159, 3.326 (a).  In view of the favorable 
decision above, the Board further finds that any deficiency 
in VA's duty to notify or assist the claimant is rendered 
moot.
ORDER

TDIU is granted.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


